UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                  No. 16-2180


CX REINSURANCE COMPANY LIMITED, formerly known as CNA
Reinsurance Company Limited,

                Plaintiff - Appellee,

          v.

BRAYON J. LOYAL,

                Defendant - Appellant,

          and

STEWART J. LEVITAS,

                Defendant.



                                  No. 16-2228


CX REINSURANCE COMPANY LIMITED, formerly known as CNA
Reinsurance Company Limited,

                Plaintiff - Appellant,

          v.

BRAYON J. LOYAL,

                Defendant - Appellee,

          and
STEWART J. LEVITAS,

                    Defendant.



Appeals from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, District Judge. (1:15-cv-02174-JKB)


Submitted: May 31, 2017                                           Decided: June 6, 2017


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


No. 16-2180 affirmed; No. 16-2228 dismissed by unpublished per curiam opinion.


John Amato, IV, GOODMAN, MEAGHER & ENOCH, Baltimore, Maryland, for
Appellant/Cross-Appellee. Stuart M.G. Seraina, Louis P. Malick, KRAMON &
GRAHAM, P.A., Baltimore, Maryland, for Appellee/Cross-Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Brayon J. Loyal appeals the district court’s order denying her motion for summary

judgment and granting summary judgment in favor of CX Reinsurance Company Ltd.

(“CX Reinsurance”). CX Reinsurance cross-appeals from the same order by the district

court denying its motion to dismiss the action.

       With respect to Loyal’s appeal, we have reviewed the parties’ briefs and the record

and, although we grant Loyal’s motion to file the additional materials submitted with her

opening brief, we find no reversible error in the portion of the district court’s order

granting summary judgment to CX Reinsurance. Accordingly, for the reasons stated by

the district court, we affirm the district court’s order granting summary judgment. Loyal

v. CX Reinsurance Co., No. 1:15-cv-02174-JKB (D. Md. Sept. 15, 2016). Because we

affirm the district court’s grant of summary judgment in CX Reinsurance’s favor, we

dismiss as moot CX Reinsurance’s cross-appeal of the denial of its motion to dismiss.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                No. 16-2180 AFFIRMED
                                                                No. 16-2228 DISMISSED




                                             3